Citation Nr: 0512107	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-29 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for heart disease, 
claimed as chest pain.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for an eye disorder, 
claimed as viral conjunctivitis.

7.  Entitlement to service connection for residuals of head 
trauma.

8.  Entitlement to service connection for residuals of a 
right shoulder injury.

9.  Entitlement to service connection for a psychiatric 
disorder.

10.  Entitlement to service connection for arthritis of the 
back, hands and feet.

11.  Entitlement to service connection for residuals of a 
left thumb injury.

12.  Entitlement to service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
January 1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2000 decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO, in part, denied service connection for the 
various disorders indicated.

A videoconference hearing was held in March 2005 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  A 
transcript of the proceeding is of record.

Unfortunately, the evidence must be further developed before 
the Board can decide the appeal.  So the claims are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

Service connection has been granted for:  a chronic back 
condition (claimed as herniated nucleus pulposus, scoliosis 
and spina bifida occulta); hypertension; and multiple scars 
from burns to the thigh, hands and left foot.

The veteran's service medical records (SMRs) show he 
complained of right shoulder pain after a fall in September 
1973 when he reportedly landed on his shoulder.  Clinical 
inspection revealed full range of motion and mild tenderness 
to palpation over the scapular joint.  There was moderate 
tenderness of the acromioclavicular joint.  In June 1977, he 
was seen at a clinic, complaining of right shoulder muscle 
pain.  It was found that he had full range of motion of the 
shoulder, and the assessment was possible strain.  

In May 1977, the veteran presented at a service department 
clinic, reporting a foreign object in his left eye, and 
staining of the eye showed a corneal laceration.  When he was 
evaluated at an optometry clinic in September 1982, he was 
found to have +1 scleral injection and slight ptosis of the 
right eyelid.  The assessment was early viral conjunctivitis.  
He presented at a service department hospital in May 1985, 
complaining that a particle of dust had lodged in his left 
eye.  The assessment was conjunctival abrasion.  



According to a service department treatment entry of 
September 1977, the veteran was experiencing depression 
because of a pending divorce.  In October 1977, he indicated 
that he was feeling very depressed over serious marital 
problems.  In both instances, the assessment was situational 
depression.

A February 1978 service department clinic notation indicates 
the veteran had been brought to a medical facility after he 
was in a car accident.  It was reported that he had sustained 
head trauma and complained of blurred vision and mild 
headache.  He denied nausea or vomiting.  He was grossly 
normal to neurological inspection.  The assessment was head 
contusion.  Service medical records do not refer to any 
episode of head trauma followed by four to five days of 
unconsciousness.

In September 1978, the veteran presented at a service 
department clinic after having reportedly been bitten by a 
stray cat.  Clinical inspection revealed three puncture 
wounds on his left thumb.  Service medical records do not 
refer to an episode of traumatic amputation and reattachment 
of the left thumb.

A November 1981 service department treatment entry indicates 
the veteran reported having twisted his left knee.  He stated 
that he had pain and swelling of the joint, but denied 
locking or snapping.  Clinical inspection showed some joint 
effusion and decreased range of motion due to pain.  No 
cruciate laxity or meniscal signs were detected.  The 
impression was sprain of the left medial collateral ligament.  

The veteran was seen at an orthopedic clinic in December 
1981, complaining of a twisting injury of his left knee when 
he reportedly fell off a mechanical bull about three weeks 
earlier.  Clinical inspection of the knee revealed some 
limitation of motion and mild effusion, as well joint line 
tenderness; no instability was detected.  Apley's grind test 
was positive.  The joint was stable to varus and valgus 
stress.  
X-rays of the left knee were negative.  The assessment was 
rule out torn left medial meniscus.  An arthrogram of the 
left knee in December 1981 was interpreted as normal.  On 
physical examination at a clinic in April 1996, it was found 
that the veteran's knees exhibited grade II medial/lateral 
glide.  X-rays reportedly showed early patello-femoral 
arthritis.  

The veteran was hospitalized at a service department medical 
facility in September 1990.  He complained of heavy 
substernal chest pain that radiated down his left arm.  
Physical examination showed normal S1 and S2; no S3 or S4, 
murmurs or rubs were detected.  Pulses were 2+ throughout.  
Laboratory values were normal.  An EKG showed sinus 
bradycardia at a rate of 50; no infarcts or signs of ischemia 
were present.  He was placed on a protocol to rule out a 
myocardial infarction (MI, i.e., a heart attack).  On serial 
EKG's, it was noted that T-waves in the V1-V4 had flipped in 
comparison to the admission EKG.  It was also noted that he 
was hypertensive, with blood pressure of 160/95.  He was 
begun on Procardia, with very good blood pressure lowering 
response.  His flipped 
T-waves subsequently resolved.  In view of the drop in CPK 
and lack of persistent EKG changes, an MI was ruled out.  The 
diagnosis was chest pain of undermined etiology.  A chest x-
ray in September 1990 was interpreted as showing possible 
cardiomegaly.  In October 1995, the veteran's complaints of 
chest pain were attributed to angina.  An EKG showed normal 
sinus rhythm without ST/T wave changes.  

Service medical records compiled over a period of about 25 
years show treatment for episodic complaints of a complex of 
symptoms - including sinus congestion, runny nose, sore 
throat, and productive cough.  The veteran's episodic 
presenting complaints were attributed, in virtually all 
instances, to upper respiratory infection (URI).  
Additionally, a sinus x-ray series was performed in September 
1982, in view of complaints of pain in the right external ear 
canal and pain and tearing of the right eye.  The sinuses 
were within normal limits.  In June 1987, he reported right 
ear pain and pressure behind his right eye.  Clinical 
inspection revealed tenderness over his right frontal sinus.  
The assessments included sinusitis.  

In May 1992, the veteran complained of pain along his left 
maxilla, and clinical inspection disclosed tenderness to 
percussion over his left maxillary sinus.  X-ray examination 
was interpreted as showing cloudiness of the left maxillary 
sinus.  The assessment was left maxillary sinusitis.  In May 
1995, the veteran complained of pain and blockage of the 
right ear, nasal discharge and sinus tenderness.  Objective 
physical examination showed that the right frontal sinus was 
tender to palpation and that both tympanic membranes were 
retracted.  The assessment was right otitis media with right 
frontal sinusitis.  

A comprehensive physical examination was performed in 
September 1996.  Although performed several months after the 
veteran had completed his career in military service, it was 
nevertheless performed as a retirement physical examination.  
He then denied frequent or severe headache, sinusitis, head 
injury, and chest pain or heart trouble, but affirmed 
palpitation or pounding of the heart.  He denied painful or 
"trick" shoulder or "trick" or locked knee, as well as 
depression or nervous trouble of any sort.  Service medical 
records make no reference to any injury or injuries sustained 
in an explosion.

At the retirement physical examination, the veteran was found 
to have a two-inch scar on his left thumb.  His EKG was 
interpreted as within normal limits.  A chest x-ray was 
normal, too.  Regarding his hearing acuity, pure tone 
thresholds at the frequencies of 500, 1000, 2000, 3000, 4000 
and 6000 Hertz (Hz) were, respectively, as follows:  right 
ear-15 decibels (dB), 10 dB, 10 dB, 10 dB, 30 dB, and 55 dB; 
left ear-20 dB, 20 dB, 20 dB, 30 dB, 25 dB, and 55 dB.  
The assessment was high frequency hearing loss.  Another 
assessment was elevated blood pressure, on medication.  No 
other defects or findings pertinent to the claims on appeal 
were noted on the retirement physical examination.

When the veteran was examined at a service department clinic 
in October 1996, he was found to have a 3-cm scaling rash on 
his right lower leg.  The impression was fungal dermatitis.  

Joel K. Kidd, M.D., in a report dated April 18, 2000, stated 
he had been treating the veteran in connection with various 
injuries and conditions that were attributable to his 
military service.  The physician said the veteran had 
arthritis affecting his knees, back, hands and feet; also, 
that he suffered from hearing loss, ringing in the ears 
(tinnitus), and residuals of a shoulder injury.  Also noted 
was that he had problems with hyperextension of his left 
thumb, status post a traumatic amputation with reattachment.  
Also mentioned was that he had experienced chest pain, the 
most recent episode about two years earlier.

Also associated with the claims file were several clinical 
records from Dr. Kidd.  In a treatment entry dated September 
21, 1999, the veteran gave a history of a head injury that 
reportedly had occurred in an explosion during service in 
1972.  He also reported chest pain.  The physician pointed 
out that an EKG was satisfactory, and the assessment was that 
the chest pain might be related to gastroesophageal reflux 
disease (GERD).

According to a treatment entry dated April 20, 2000, the 
veteran referred to having multiple medical problems 
attributable to an explosion in service, which reportedly 
occurred in the early 1970's.  He indicated he was blown off 
the deck a submarine and thrown against a steel wall, when 
another craft, containing petroleum products, was ignited, 
producing an explosion.  He also claimed he sustained a right 
shoulder injury in 1973, and he dated the onset of the 
ringing in his ears and hearing loss to about 1981, and skin 
rashes from petroleum exposure to about 1990.  
Current clinical inspection revealed mild to moderate 
crepitus in both knees.  The assessments included unspecified 
rashes believed due to exposure to petroleum.  

Other clinical records from Dr. Kidd include a treatment 
entry dated December 8, 2000, relating the veteran's 
complaint of chest pressure with radiation to the left arm 
and shoulder.  The assessment was that the chest pressure 
most likely had components of musculoskeletal pain and 
gastroesophageal reflux.  

A January 29, 2001 treatment entry indicates the veteran's 
complaints of sore throat, chest and sinus congestion, and 
productive cough.  The assessment was acute URI with 
bronchitis/sinusitis.  According to a treatment entry dated 
October 22, 2001, the veteran reported he had experienced 
rashes because of exposure to petroleum during service.  He 
again mentioned the amputation and reattachment of his left 
thumb following the explosion when he was reportedly blown 
off a submarine deck.  Current clinical inspection revealed 
no evidence of active dermatitis.  Left thumb scars were 
noted on physical examination.  



A VA examination was performed in October 2002.  The examiner 
did not mention that the claims file had been reviewed.  No 
disorders pertinent to this appeal were noted.  Color 
photographs accompany the examination report.  They depict 
scars on one of the veteran's knees, as well as scars on his 
forehead.  Crease lines of his thumb, possibly representing 
scarring, are also depicted.

In a statement in support of his claims received in May 2003, 
the veteran reported that an explosion during service forced 
him into a bulkhead, leaving him unconscious for four to five 
days.  He claimed memory loss secondary to head injury.  He 
traced bilateral hearing loss, tinnitus, a right shoulder 
injury, and arthritis of several parts of the body to the 
accident during service.  He remarked that he had to dip his 
arms in solvents as part of his duties in service and claimed 
he now had a skin disorder.  

On VA cardiovascular examination in May 2004, the veteran 
related he had been hospitalized in September 2003 for chest 
pain.  A complete cardiac work-up, including catheterization, 
reportedly showed coronary arteriosclerosis.  The current 
diagnoses were hypertension; hypercholesterolemia and 
hyperlipidemia; and arteriosclerotic heart disease, secondary 
to hypercholesterolemia and hyperlipidemia.

At the March 2005 personal hearing, the veteran testified 
that he injured his left knee around 1981, when he stumbled 
down some stairs while on liberty from his ship.  He said he 
had experienced hearing loss and tinnitus since the early 
1990's and attributed these conditions to the noisy 
environment aboard ship.  He also reported injuring his head 
and right shoulder when an explosion on a nearby Navy barge 
threw him against the sail plane of his submarine and knocked 
him unconscious.  He stated that he had experienced headaches 
and memory loss since sustaining head trauma in service.  He 
indicated his left thumb was severed during the explosion and 
later reattached.  He remarked that he has experienced a skin 
condition involving his hands, arms and legs since exposure 
to chemicals during service while performing his duties as a 
safety officer.

Received at the personal hearing were additional medical 
records.  They show the veteran was admitted to a medical 
facility of the Trident Health System in September 1993 for 
evaluation of chest pain.  He was scheduled to begin a 
protocol to rule out an MI.  The results of the protocol are 
not provided.  Audiologic testing, performed at Low Country 
ENT in April 2004, showed he had high frequency sensorineural 
hearing loss.  Donald T. Hanna, M.D., in a March 2005 report, 
noted the veteran had sensorineural hearing loss, believed to 
be secondary to noise exposure while in the military.  He 
also had degenerative arthritis of multiple areas from old 
injuries sustained while in service.  As well, he had contact 
dermatitis due to exposure to chemicals while in military 
service.

The Board has taken careful note of the statements from the 
private physicians mentioned relating virtually all of the 
conditions at issue to events or occurrences during the 
veteran's military service.  In particular, the veteran is 
seeking service connection for multiple conditions that he 
traces to an explosion in service, which he says was so 
severe that he was thrown against a bulkhead or sail plane 
and left unconscious for several days.  There is no 
indication from the record, however, that any of his private 
physicians who commented on the cause of his conditions had 
access to his service medical records - to make an 
independent determination.  So their statements concerning 
etiology necessarily depend on an unqualified acceptance of 
his version of the alleged explosion in service, an event 
unfortunately not actually verified by his service medical 
records.  See, e.g., Reonal v. Brown, 5 Vet. App. 458 (1993) 
(a diagnosis and opinion linking a condition to service is 
only as good and credible as the history on which it is 
predicated).

The current record, then, does not contain sufficient medical 
evidence of a nexus between the veteran's reported 
experiences in service - especially the alleged explosion - 
and the various disorders for which he seeks service 
connection.  VA adjudicators may consider only independent 
medical evidence to support their findings; they may not rely 
on their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  


So a more definitive medical nexus opinion is needed 
concerning these disorders to decide this appeal.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Obtain the report of the veteran's 
hospitalization at a medical facility of 
the Trident Health System where he was 
admitted for cardiac catheterization 
in September 2003.  

2.  Thereafter, schedule the veteran for 
VA general medical, orthopedic, 
dematologic, neurologic, psychiatric, eye 
and audiologic examinations.

a) Have the appropriate specialists 
indicate whether the veteran now has the 
conditions claimed - meaning exactly 
which ones of the 12 alleged.

b) And after determining which, if any, 
of the 12 disorders at issue is now 
present, each specialist should indicate 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that either the specific disorder in 
question had its onset in service; or was 
present within the first post-service 
year (however, this latter inquiry 
relates only to bilateral sensorineural 
hearing loss, arteriosclerotic heart 
disease, or arthritis of any joint); or 
is any disorder diagnosed otherwise 
attributable to service?  Please note the 
italicized legal standard of proof in 
formulating a response.  If the examiner 
agrees or disagrees with any opinion of 
record, he/she should discuss the 
reasons.

If the cardiovascular examiner determines 
the veteran has heart disease that did 
not have its onset in service or was not 
present within the first post-service 
year, then he/she should answer the 
following question:  Is it at least as 
likely as not that heart disease is due 
to or the result of the veteran's 
service-connected hypertension?  This 
includes indicating whether it is at 
least as likely as not the heart disease 
was chronically aggravated by the 
hypertension?

To facilitate the opinions, the claims 
folder and a copy of this REMAND 
must be made available for each 
examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the questions posed in 
this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claims.  

3.  Ensure the medical opinions respond 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


